Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Marrow-El appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we deny Marrow-El’s motion for appointment of counsel and affirm for the reasons stated by the district court. Marrow-El v. Shearin, No. 1:11-cv-01009-JFM, 2012 WL 366892 (D.Md. Feb. 2, 2012 & Mar. 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.